Citation Nr: 0105949	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected scar on the left chest, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected scarring in the area of the right eye and 
nose.  

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 decision by the RO.  

In recent statements, the veteran has asserted that he has a 
visual disorder involving the right eye as a residual of an 
inservice injury.  As this matter has not been fully 
addressed by the agency of original jurisdiction, it is 
referred to the RO for action deemed appropriate.  

(The claim for an increased rating for the service-connected 
PTSD will be addressed in the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The service-connected residual shell fragment wound scar 
involving the veteran's left anterior chest is shown to be 
productive of pain and tenderness on objective demonstration; 
related muscle damage or functional limitation is not 
demonstrated.  

2.  The service-connected residual scarring in the area of 
the right eye and nose is shown to be minute and 
nondisfiguring; related functional limitation or pain of 
tenderness is not demonstrated.  



CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for the service-connected residual shell 
fragment wound scar on the left chest have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800, 7803, 
7804, 7805 (2000).  

2.  The schedular criteria for the assignment of a 
compensable rating for the service-connected residual 
scarring in the area of the right eye and nose have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 
7800, 7803, 7804, 7805 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A careful review of the service medical records shows that, 
in December 1967 and January 1968, the veteran hospitalized 
after he sustained a "small" shrapnel wound of the left 
anterior chest.  In April and May 1968, he was hospitalized 
for an abrasion of the cornea and a superficial laceration of 
the nose after being hit in this face by a beer can.  

An examination performed for VA in March 1970 following 
service showed a very faint double scar across the neocanthus 
of the eye onto the bridge of the nose and a very slightly 
depressed scar in the center of the bridge of the nose.  The 
examiner described these as being minute and imperceptible 
except on close inspection.  A March 1970 eye examination 
noted that the veteran had no evidence of an injury or 
vitreous opacity.  The impression was that of vitreous 
floater, too small to be seen ophthlamoscopically.  

On VA examination in December 1988, the examiner noted that 
the veteran had a three-centimeter diameter scar over his 
left chest.  His symptomatology was noted to include that of 
constant pain, a pulling sensation described as ever present 
over the left chest, and an abnormal sensation of either 
pulling or numbness over the area of the left anterior chest.  
The physician stated that the pain, discomfort, numbness and 
pulling sensation were all worse over time and causing the 
veteran great discomfort.  The examination reported that the 
range of motion of the right and left shoulders was normal 
and that the veteran's left shoulder and left anterior chest 
musculature were atrophied as compared to the right, although 
strength was 5/5.  The additional findings included those of 
slight tenderness and hypersensitivity noted over the area of 
the scar.  The physician also reported that the veteran's 
minute scars in the area of the right eye and nose were 
invisible from four feet away.  Upon close examination, it 
was noted that these were tiny, well-healed, minute scars 
that were causing no problem.  

On physical examination during an October 1990 VA 
examination, the veteran's left chest scar was found to be 
sensitive to the touch and well-healed.  The examiner 
indicated that the musculature of the shoulders, chest and 
upper arms were entirely normal.  He indicated that this was 
in contrast to the examination performed two years before.  

A January 1995 report of x-ray studies of the chest revealed 
the presence of a small, metallic density, foreign bodies at 
the lateral aspect of the upper left hemithorax.

On VA examination in April 1999, the examiner noted that the 
veteran had sustained a shell fragment wound to the left 
upper chest in the Republic of Vietnam and that the symptoms 
of the scar of the left upper chest basically had not changed 
over the years.  His complaints included those of a great 
deal of sensitivity over the scar, some numbness around the 
scar perhaps extending out an inch, and a constant pulling 
sensation when he sat upright and erect.  The veteran 
reported having no difficulty with his shoulder or upper 
extremities or drainage from the scar.  He thought there had 
been some tiny shell fragments that had popped out over the 
years.  

With regard to the scars on the right face, it was noted that 
the veteran had been struck on the bridge of his nose on the 
right causing a tiny scar that was barely visible in the 
upper right nose adjacent to the right eye.  It was extremely 
tiny and was not noticeable unless closely inspected.  The VA 
examiner indicated that this scar was well healed, nontender 
and nondisfiguring.  On examination, the left chest scar was 
found to measure three by two centimeters.  It was stellate 
in appearance and was somewhat blanched in comparison to the 
surrounding skin.  There was a bit of adherence to the 
underlying tissue.  The scar had a rough texture, but there 
was no ulceration or breakdown.   It was slightly depressed, 
but there was no significant evidence of underlying tissue 
loss, inflammation, edema or keloid formation.  There was 
sensitivity to the touch and some loss of sensation to touch 
approximately one inch surrounding the stellate scar.  There 
was no limitation of function manifested by the scar.  


Legal Analysis

Initially, the Board notes that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As a result of this change, the VA has an added duty to 
assist the veteran by conducting further review and 
development consistent with the newly amended statutes.  This 
should include providing the veteran with notice of the 
required information and evidence necessary to support his 
claims, affording the veteran the duty to assist in obtaining 
records and, when appropriate, affording the veteran a 
medical examination when such is necessary to make a decision 
on the claims.  Specific requirements regarding such 
notification and duty to assist are set forth in the newly 
amended provisions.  

Here, with regard to the claims for higher ratings for the 
service-connected scars, the Board finds that VA has 
fulfilled the duty to assist.  The Board is satisfied that 
all relevant evidence has been obtained regarding these 
claims and that the veteran has been properly advised of the 
evidence needed to support these claims.  No other 
outstanding medical treatment records have been identified.  
Furthermore, the Board notes that the veteran was provided VA 
examinations that fully facilitate evaluation of the severity 
of these service-connected disorders.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires the medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view whether 
the veteran is working or seeking work.  

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Although 
regulations require that, in evaluating a disability, the 
disability be viewed in relation to its whole history, the 
present level of disability is a primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Under the Diagnostic Code 7800, a 10 percent evaluation is in 
order where a scar is moderately disfiguring and involves the 
head, face or neck.  A noncompensable rating is for 
application under this provision when the scar is only 
slightly disfiguring.  Diagnostic Code 7803 provides a 10 
percent evaluation for superficial poorly nourished scars 
with repeated ulcerations.  Under Diagnostic Code 7804, a 10 
percent evaluation is warranted for superficial scars, which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 instructs that scars may be evaluated on 
the basis of any related limitation of function of the body 
parts, which they affect.  Diagnostic Codes 7800, 7803, 7804, 
7805 (2000).  

The Board finds, based on the evidence of record, that 
increased evaluations are not warranted for either the 
veteran's service-connected residual shell fragment wound 
scar on the left chest or the residual scar in the area of 
the right eye and nose.  

First, the scar on the veteran's left chest, currently 
evaluated as 10 percent disabling, is not located on the 
head, face or neck so as to warrant separate evaluation under 
Diagnostic Code 7800.  Furthermore, the scar has not been 
shown to be poorly nourished with repeated ulceration.  As 
such, evaluation under Diagnostic Code 7803 is not for 
application.   

The most recent examination in April 1999 indicated that the 
veteran's scar on the left chest is tender with some 
surrounding numbness.  These findings are consistent with a 
10 percent rating under Diagnostic Code 7804.  While the 
examiner noted that there is a pulling sensation and a bit of 
adherence to the underlying tissue, he specifically indicated 
that there was no limitation of function related to the scar.  
Significantly, no related muscle injury or loss has been 
identified in the record. Without demonstrated functional 
limitation or muscle loss, a rating in excess of 10 percent 
under Diagnostic Code 7805 is not assignable in this case.  

As such, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the service-connected residual shell fragment 
wound scar on the left chest.  

Turning to the scarring in the area of the right eye and 
nose, the Board notes that there is no evidence on file to 
indicate that the scarring is productive of even slight 
disfigurement.  To the contrary, on VA examination in April 
1999, the scarring was found to be well-healed, nontender and 
nondisfiguring.  Furthermore, the examiner indicated that the 
scarring was "extremely tiny" and "not noticeable unless 
closely inspected."   

Since the scarring is not moderately disfiguring, a 
compensable rating under Diagnostic Code 7800 is not 
warranted.  Furthermore, the scarring was not shown on the VA 
examination in 1999 to be poorly nourished with repeated 
ulceration, tender or painful on objective demonstration, or 
to result in any limitation of function.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for the service-connected residual scarring in the 
area of the right eye and nose.  



ORDER

An increased rating for the service-connected residual shell 
fragment wound scar on the left chest is denied.  

An increased rating for the service-connected residual 
scarring in the area of the right eye and nose is denied.  



REMAND

The veteran's service-connected PSTD is currently rated as 50 
percent disabling.  In March 1999, the veteran submitted a 
statement asserting that a higher rating is in order.  

On VA examination in March 1999, the examiner indicated that 
the veteran had suicidal ideation, restricted affect, poor 
impulse control, impaired memory and diminished social 
interest.  The veteran did not have hallucinations, panic 
attacks or obsessional behavior.  Additionally, the veteran 
had excellent personal hygiene, and his speech was found to 
be logical and relevant but obscure.  While he had expressed 
difficulty in establishing and maintaining effective work and 
social relationships, the record showed that he lived with 
his wife of 30 years and had children and a grandchild with 
whom he visits biweekly.  Additionally, difficulty with 
stress was noted to be the impetus behind the veteran's 
change in jobs from working for the police department, where 
he worked for more than 20 years, to working for the post 
office, where he continues to work 40 hours per week, albeit 
in a solitary position.  

The diagnosis was that of PTSD, chronic and severe, with 
alcohol and pot abuse.  The score assigned on the Global 
Assessment of Functioning (GAF) scale was that of 41, with 
suicidal ideation, serious impairments socially and 
occupationally.  The examiner also indicated that the veteran 
would not be able to work outside of the post office.  He 
further noted that the veteran was not on any medications and 
that he would contact the Mental Health Clinic (MHC) to help 
the veteran to arrange for an appointment.  

In an April 1999 addendum the examiner noted that the 
veteran's current job was isolated, that he still had 
difficulty with this job, and that he was getting to the 
point where he cannot work.

The Board points out that while the findings on the March 
1999 examination report and the April 1999 addendum may 
provide some support for the veteran's assertions regarding a 
higher rating, it is clear from the record that all of the 
available medical records regarding treatment for his 
psychiatric condition are not on file for review.  
Specifically, the notes at the close of the March 1999 
examination report indicate that the veteran was scheduled 
for subsequent treatment at the MHC.  Additionally, the 
veteran's statement on his January 2000 VA Form 9 indicated 
that he has been prescribed four anti-depressants.  

The Board is aware that VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the 
record indicates that subsequent to his last examination in 
March 1999, the veteran has had treatment at the MHC and has 
been placed on a course of antidepressants.  

These medical records, as well as any other medical records 
showing treatment for the veteran's PTSD over the past two 
years, may very well contain evidence pertinent to rating the 
veteran's PTSD.  Accordingly, the issue should be remanded so 
that the available records may be obtained for review.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Given the length of time since the last examination, the 
indication on the April 1999 addendum that the veteran's PTSD 
symptomatology is growing worse, and the fact that the 
veteran continues to undergo treatment including a course of 
medications which may alter the severity of his symptoms, the 
veteran should also be scheduled for a new VA examination to 
evaluate the severity of his service-connected PTSD.  

Finally, as noted above, there has been a significant change 
in the law during the pendency of this appeal.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
this issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, this issue is remanded to the RO 
for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or other information, or further 
argument to support his claim for an 
increased rating for PTSD.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him for this condition since 
service.  When the veteran responds, and 
provides any necessary authorizations, 
the named health care providers should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of his service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner is requested to use a 
multiaxial assessment, to assign a GAF 
score, explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  Moreover, the VA examiner 
should offer an opinion as to extent of 
industrial impairment caused by the 
service-connected disability.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  Then, if any benefit sought on 
appeal remains denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



